Citation Nr: 0102316	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for diverticulosis, 
residuals of a colon resection, a prostate condition, bladder 
stones, and a thyroid condition, all claimed secondary to 
Agent Orange exposure.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a lumbosacral spine disability manifested by 
degenerative spondylolysis at the L4-5 level.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1967, 
and from August 1967 to August 1976.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied service connection for 
diverticulosis, residuals of a colon resection, a prostate 
condition, bladder stones, and a thyroid condition, all 
claimed secondary to Agent Orange exposure, as well as a 
compensable rating for degenerative spondylolysis of the 
lumbosacral spine at the L4-5 level.  In October 1998, the 
Board remanded the case to the RO to obtain clarification of 
the issues on appeal.  The requested clarification was 
obtained, and the Phoenix, Arizona, RO thereafter granted the 
current rating of 20 percent for the service-connected 
lumbosacral spine disability in a January 2000 rating 
decision.  The claims folders have been returned to the 
Board, for appellate review.

The issue of entitlement to service connection for 
diverticulosis, residuals of a colon resection, a prostate 
condition, bladder stones, and a thyroid condition, all 
claimed secondary to Agent Orange exposure, will only be 
addressed in the remand portion of the present 
decision/remand because additional development is necessary.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to a disability evaluation in excess 
of 20 percent for a lumbosacral spine disability manifested 
by degenerative spondylolysis at the L4-5 level has been 
obtained and developed by the agency of original 
jurisdiction.

2.  It is not shown that the service-connected lumbosacral 
spine disability is currently manifested by ankylosis, bony 
fixation, or severe limitation of the motion of the 
lumbosacral spine, or that there is a severe or pronounced 
intervertebral disc syndrome, with symptoms including 
recurring attacks with only intermittent relief, listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of the joint space, or 
persistent symptoms compatible with sciatic neuropathy.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 20 percent for the service-connected lumbosacral spine 
disability manifested by degenerative spondylolysis at the 
L4-5 level have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Part 4, Diagnostic Codes 5286, 5289, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's well-known duty to assist 
claimants in the development of their claims for VA benefits.  
This duty to assist requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  This includes 
assistance in obtaining the claimant's service and VA medical 
records, records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107; hereinafter referred to as "the VCAA").

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria provided by regulation.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45.

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the issue of entitlement to a 
disability evaluation in excess of 20 percent for the 
service-connected lumbosacral spine disability manifested by 
degenerative spondylolysis at the L4-5 level has been 
obtained and developed by the agency of original 
jurisdiction.  Accordingly, no further assistance to the 
veteran is warranted at this time.

The veteran contends that the severity of his service-
connected lumbosacral spine disability is such that it 
warrants a rating in excess of 20 percent.

The current rating of 20 percent has been assigned under 
Diagnostic Code 5292 of the Schedule, which is warranted when 
there is moderate limitation of the motion of the lumbosacral 
spine.  The same rating is also warranted for moderate 
intervertebral disc syndrome, with recurring attacks 
(Diagnostic Code 5293); and for lumbosacral strain, with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in the standing position 
(Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 5293, 5295.

The Schedule also provides that degenerative arthritis 
established by X-Ray findings is to be rated on the basis of 
objectively-confirmed limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  If there were no limitation of motion, or if the 
limitation of motion were noncompensable, then a 10 or 20 
percent rating could be assigned under Diagnostic Code 5003 
of the Schedule.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5003.

A 40 percent rating would be warranted for favorable 
ankylosis of the lumbar spine (Diagnostic Code 5289); severe 
limitation of motion of the lumbosacral spine (Diagnostic 
Code 5292); severe intervertebral disc syndrome, with 
recurring attacks and only intermittent relief (Diagnostic 
Code 5293); and severe lumbosacral strain, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5289, 5292, 5293, 5295.

A 50 percent rating would be warranted for unfavorable 
ankylosis of the lumbosacral spine (Diagnostic Code 5289); 
while a 60 percent schedular rating would be warranted for a 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, and with little intermittent relief 
(Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5289, 5293.  Additionally, higher ratings of 
60 and even 100 percent would be warranted if the lumbosacral 
spine disability were shown to be productive of complete bony 
fixation.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5286.

According to the report of a November 1999 VA orthopedic 
examination, the veteran denied any injury or surgery to the 
back in the past, but indicated that he served as a 
paratrooper during service, and that he currently had lower 
back pain on a daily basis.  The pain did not radiate, nor 
involved any extremities or paresthesias, and it could be 
aggravated by coughing and sneezing.  The veteran further 
stated that he suffered "attacks" of lower back pain about 
three times per month, with increased pain.  He denied a 
history of numbing of the lower extremities.  When asked 
about weakness and fatigue, he answered "yes," and related 
both symptoms to pain.  There was, however, no incoordination 
on normal and repeated use, and the veteran indicated that he 
was not under medication.

On examination, the above report reveals that the veteran 
appeared to be in no acute distress.  Gait was normal, and 
there was no tenderness to palpation, nor muscle spasm or 
pain on mid-line percussion.  Deep tendon reflexes were "2+ 
and symmetric bilaterally."  Straight leg raising was 
accomplished to 90 degrees, bilaterally, with complaints of 
slight pain and very slight discomfort on the lower back.  
Sensory examination on all four extremities was "completely 
normal."  The ranges of motion for the lumbar spine were 
reported as follows:  flexion to 60 degrees, extension to 15 
degrees, side bending to the right to 20 degrees, and side 
bending to the left to 15 degrees, with some complaint of 
pain at the terminal degrees of all motions.  The diagnosis 
("DISCUSSION") was listed as follows:

Lumbar spine:  Degenerative disc and 
degenerative joint disease.  Probable 
etiology is from paratroop jumping.  With 
... respect to the various factors, 
functional impairment is rated as 
moderate.  Cannot be stated in terms of 
degrees [of] additional loss as this will 
vary depending on his symptomatology.

VA X-Rays that were obtained in November 1999 warranted the 
following impression:

Hypertrophic spur formation with anterior 
wedging and moderate to severe 
degenerative disc disease from T12 to S1.

As discussed above, the medical evidence in the files reveals 
that there is indeed some limitation of motion in the 
veteran's lumbosacral spine, as well as radiologic evidence 
of moderate to severe degenerative changes, and complaints of 
recurring attacks and pain on motion.  This evidence supports 
the RO's conclusion that a 20 percent rating is warranted.

The medical evidence in the files also reveals, as discussed 
above, that there is a normal gait, no spasm or tenderness to 
palpation, a normal straight leg raising, a completely normal 
sensory examination, and no lack of coordination.  More 
importantly, it is not shown that there is ankylosis, bony 
fixation, or severe limitation of the motion of the 
lumbosacral spine, or that there is a severe or pronounced 
intervertebral disc syndrome, with symptoms including 
recurring attacks with only intermittent relief, listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of the joint space, or 
persistent symptoms compatible with sciatic neuropathy.

In view of the above, the Board concludes that the schedular 
criteria for a disability evaluation in excess of 20 percent 
for a lumbosacral spine disability manifested by degenerative 
spondylolysis at the L4-5 level have not been met.

Finally, the Board notes that the record shows that the RO 
has already considered the question of a possible referral of 
the above matter to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1), and has decided that such a referral is not 
warranted in this particular case.  (See Statement of the 
Case dated in November 1997.)  The cited regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims has held that, while the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board agrees with the 
RO's determination to the effect that a referral for extra-
schedular consideration is not warranted in the present case, 
due to the lack of a reasonable basis for further action on 
this matter.


ORDER

A disability evaluation in excess of 20 percent for the 
service-connected lumbosacral spine disability manifested by 
degenerative spondylolysis at the L4-5 level is denied.

CONTINUED ON THE FOLLOWING PAGES

REMAND

The veteran contends that he is entitled to be service-
connected for diverticulosis, residuals of a colon resection, 
a prostate condition, bladder stones, and a thyroid 
condition, as he believes that all these disabilities are 
causally related to inservice Agent Orange exposure.  After a 
review of the evidentiary record, the Board is of the opinion 
that additional development should be undertaken prior to 
appellate review.  In particular, it is noted that the VA 
physician who conducted a VA medical examination of the 
veteran in February 2000 failed to express an opinion 
regarding the etiology of the claimed conditions, 
notwithstanding his having been asked to do so by the RO.  As 
noted earlier, the recently enacted VCAA establishes that 
VA's duty to assist every claimant in developing his or her 
claim for VA benefits requires, in the case of claims for 
disability compensation, that a medical examination be 
provided, or a medical opinion be sought, when such an 
examination or opinion is necessary to make a decision on the 
claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO in this particular case has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Because of the lack of a medical opinion on etiology, it is 
the opinion of the Board, after a careful review of the 
record, that the medical evidence that the RO has obtained so 
far is inadequate or incomplete.  Thus, the Board "has the 
authority, indeed the responsibility, to [request] a new 
medical examination."  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996).  See also, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Therefore, for all the above reasons, a remand is required at 
this point in time, and the veteran's claim of entitlement to 
service connection for diverticulosis, residuals of a colon 
resection, a prostate condition, bladder stones, and a 
thyroid condition, all claimed secondary to Agent Orange 
exposure, is accordingly hereby remanded to the RO for the 
following development:

1.  The RO should ask the examiner who 
conducted the veteran's February 2000 VA 
medical examination to submit a written, 
legible addendum to his February 2000 
examination report, expressing his (or 
her) opinion as to the etiology of the 
claimed diverticulosis, residuals of a 
colon resection, prostate condition, 
bladder stones, and thyroid condition, 
i.e., whether it is at least as likely as 
not that either of these conditions is 
causally related to inservice incidents 
or events, such as the claimed exposure 
to Agent Orange.

The examiner should be asked to 
thoroughly set forth the rationale for 
his (or her) opinions and conclusions in 
the addendum.  If he (or she) thinks that 
he needs to re-examine the veteran, he 
should state so, and the RO should then 
act accordingly. 

2.  After the above development has been 
fully conducted, and the newly submitted 
evidence has been associated with the 
files, the RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

3.  The RO should thereafter re-
adjudicate the above claim on appeal.  

If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
veteran's claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



